   Case: 1:18-cv-07880 Document #: 61 Filed: 08/02/19 Page 1 of 2 PageID #:2968




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LEVI STRAUSS & CO.,
                                                      Case No. 18-cv-07880
                        Plaintiff,
                                                      Judge Ronald A. Guzman
       v.
                                                      Magistrate Judge M. David Weisman
KEQIONG, et al.,

                        Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on March 6, 2019 [52], in favor

of Plaintiff Levi Strauss & Co. (“LS&Co.”) and against the Defendants Identified in Schedule A

in the amount of one million dollars ($1,000,000) per Defaulting Defendant for willful use of

counterfeit LEVI’S Trademarks in connection with the offer for sale and/or sale of products

through at least the Defendant Internet Stores, and LS&Co. acknowledges payment of an agreed

upon damages amount, costs, and interest and desires to release this judgment and hereby fully

and completely satisfy the same as to the following Defendant:

             Defendant Name                                          Line No.
   Sale! Hot mens fashion brand t shirt top                             78

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
   Case: 1:18-cv-07880 Document #: 61 Filed: 08/02/19 Page 2 of 2 PageID #:2968




Dated this 2nd day of August 2019.   Respectfully submitted,



                                     /s/ RiKaleigh C. Johnson
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     RiKaleigh C. Johnson
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080
                                     312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     rjohnson@gbc.law


                                     Counsel for Plaintiff Levi Strauss & Co.




                                        2
